United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2928
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
John C. Hetherington,                    *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 28, 2005
                                 Filed: March 25, 2005
                                  ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       John Hetherington appeals from the order entered in the District Court1 for the
District of Minnesota denying his motion for reconsideration of the order denying his
Federal Rule of Criminal Procedure 33 motion for a new trial based on newly
discovered evidence, and his 18 U.S.C. § 3582(c)(2) sentence-reduction motion.
Because the notice of appeal is not timely as to the underlying order, this appeal
raises only the question whether the district court abused its discretion in denying the
motion for reconsideration. After careful consideration, we find there was no abuse

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
of discretion. Accordingly, we affirm the judgment of the district court. See 8th Cir.
R. 47B.
                      ______________________________




                                         -2-